Per Curiam:

Defendant in error brought- this action in the court below to recover his damages caused by the publication of a malicious libel by plaintiff in error. He was awarded judgment in the court below. The publication complained of was one relating to moneys collected by plaintiff below, as an agent of the company, and which imputed to him the act of embezzlement of such moneys. The only substantial claim of error is that there was no malice shown. Much evidence is found tending to disprove malice. Some is found tending to prove it. The jury heard and weighed it all, and under proper instructions found for the plaintiff. We cannot disturb the finding.
The judgment will be affirmed.